Citation Nr: 0104245	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-23 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to service connection for varicose veins of 
the right leg.

2. Entitlement to service connection for chronic phlebitis of 
the left leg.

3. Entitlement to a higher rating for dysthymic disorder with 
anxiety, initially assigned a 50 percent evaluation, 
effective from November 1993.

4. Entitlement to an increased evaluation for varicose veins 
of the left leg, currently rated as 40 percent disabling.

5. Entitlement to higher ratings for left knee strain with 
ACL (anterior cruciate ligament) reconstruction and 
partial medial meniscectomy and arthritis of the left 
knee, each rated as 10 percent disabling, previously 
classified as one left knee condition evaluated as 
20 percent disabling.

6. Entitlement to an increased evaluation for residuals of an 
injury of the right hand, previously classified as 
residuals of fracture of the 5th metacarpal, rated as 
10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1977 to April 1980.

A May 1981 RO rating decision denied service connection for 
varicose veins of the right leg.  The veteran was notified of 
this determination in May 1981 and he did not appeal.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1996 and later RO decisions that determined that 
no new and material evidence had been submitted to reopen the 
claim for service connection for varicose veins of the right 
leg and that the veteran had not submitted evidence of a 
well-grounded claim for this benefit; that determined the 
veteran had not submitted evidence of a well-grounded claim 
for service connection for phlebitis of the left leg; that 
granted service connection for dysthymic disorder with 
anxiety and assigned a 50 percent evaluation for this 
condition, effective from November 1993; that denied an 
increased evaluation for varicose veins of the left leg 
(rated 40 percent); that denied increased ratings for left 
knee strain and arthritis of the left knee (each rated 
10 percent), and that increased the evaluation for a muscle 
injury of the right hand from zero to 10 percent.  

In correspondence dated in August 1999 and August 2000, with 
supporting medical evidence, the veteran requests reopening 
of the claim for service connection for a low back disorder 
and service connection for a hip disorder as secondary to the 
service-connected left knee disorder, and secondary service 
connection for gastrointestinal conditions due to medication 
for service-connected disabilities.  The record itself raises 
a claim for varicocele.  These claims have not been 
adjudicated by the RO and will not be addressed by the Board.  
These matters are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  By an unappealed May 1981 RO rating decision, service 
connection for varicose veins of the right leg was denied.

2.  Evidence received subsequent to the May 1981 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for varicose veins of the right leg.  

3.  Service connection is in effect for dysthymic disorder 
with anxiety, currently rated as 70 percent disabling as 
noted below; varicose veins of the left leg, rated 
40 percent; left knee strain, rated 10 percent; arthritis of 
the left knee, rated 10 percent; residuals of an injury of 
the right hand, rated 10 percent; multiple surgical scars of 
the left thigh, knee, and leg, rated 10 percent; and scars of 
the right hand, rated zero percent.

4.  Superficial varicosities of the right leg were not 
present in service or for many years later, and this 
condition is not causally related to an incident of service 
or to a service-connected disability.

5.  Chronic phlebitis of the left leg was not present in 
service; nor is chronic phlebitis of the left leg shown after 
service.

6.  The psychiatric disability is manifested primarily by 
depression, constricted affect, anxiety, suicidal ideation, 
impaired concentration, irritability with angry outbursts, 
nightmares of events in service, and feelings of helplessness 
and worthlessness that produce severe social and industrial 
impairment or occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood as of October 2, 1997; 
symptoms that produce total occupational and social 
impairment, such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupations or own name are 
not found at any time since the date of claim; prior to 
October 2, 1997, the psychiatric symptoms are manifested 
primarily by anxiety and depression that produced no more 
than considerable social and industrial impairment or 
occupational and social impairment with reduced reliability 
and productivity.

7.  The varicose veins of the left leg are manifested 
primarily by multiple varicosities of the calf and thigh that 
produce no more than severe impairment; deep venous 
insufficiency, arterial insufficiency, ulceration, persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema are not found.

8.  The left knee strain with ACL reconstruction and partial 
medial meniscectomy produces no more than slight instability 
and the arthritis of the left knee is manifested primarily by 
X-ray findings of arthritis, painful motion, and slight 
limitation of motion; limitation of flexion to 30 degrees or 
less, limitation of flexion to 15 degrees or more, episodes 
of locking and effusion into the joint or symptoms that 
produce more than slight functional impairment are not found.

9.  The residuals of the right hand injury are manifested 
primarily by painful motion, noncompensable limitation of 
motion of the wrist and fingers, and a weak hand grip 
analogous to a muscle injury of the right hand that produces 
no more than moderate functional impairment.


CONCLUSIONS OF LAW

1.  The unappealed May 1981 RO rating decision, denying 
service connection for varicose veins of the right leg, is 
final.  38 U.S.C.A. § 7105, previously 4005, (West 1991); 
38 C.F.R. § 19.118 (1981).

2.  New and material evidence has been received to reopen the 
claim for service connection for varicose veins of the right 
leg.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

3.  Varicose veins of the right leg were not incurred in or 
aggravated by active service; nor are the varicose veins of 
the right leg proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2000).

4.  Chronic phlebitis of the left leg was not incurred in or 
aggravated by active service; nor is this condition 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000).

5.  The criteria for a higher rating of 70 percent for 
dysthymic disorder with anxiety, effective from October 2, 
1997, are met; the criteria for a rating in excess of 
50 percent for this disorder from the date of claim until 
October 2, 1997 or for a rating in excess of 70 percent for 
this disorder at any time from the date of claim are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9405, effective prior to November 7, 1996, 4.130, Code 9433, 
effective as of November 7, 1996.

6.  The criteria for a rating in excess of 40 percent for 
varicose veins of the left leg are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.104, Code 7120, 
effective prior to and as of January 12, 1998.

7.  The criteria for ratings in excess of 10 percent for left 
knee strain with ACL reconstruction and partial medial 
meniscectomy and arthritis of the left knee or for a rating 
in excess of 20 percent for one left knee disability are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, Plate II, 4.71a, Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261 (2000).

8.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to the right hand are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.56, 4.71a, Codes 5215, 5227, 4.73, Code 5307, 
effective prior to or as of July 3, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Varicose Veins of the Right Leg

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The May 1981 RO rating decision denied service connection for 
varicose veins of the right leg.  The veteran was notified of 
the decision and he did not appeal.  An unappealed decision 
is final with the exception that the veteran may later reopen 
the claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005, (West 1991); 
38 C.F.R. § 19.118 (1981).  The question now presented is 
whether new and material evidence has been submitted since 
the unappealed May 1981 RO rating decision, denying service 
connection for varicose veins of the right leg, to permit 
reopening of the claim.  38 C.F.R. 3.156(a) (2000); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether it shows the 
presence of varicose veins and, if it does, whether it links 
this condition to an incident of service or to a service-
connected disability).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the May 1981 RO rating 
decision consisted of service and VA medical records that did 
not show the presence of varicose veins of the right leg.  
Since then, various evidence has been submitted, including VA 
medical reports that now show the presence of the claimed 
disability, as well as statements from the veteran linking 
this condition to his service-connected varicose veins of the 
left leg.  This evidence raises the reasonable possibility of 
a valid claim for service connection for varicose veins of 
the right leg and is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for varicose veins of the right leg.  
Hodge, 155 F. 3d 1356.  Hence, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for varicose veins of the right leg.

The Board recognizes that the RO determined that there was no 
new and material evidence to reopen the claim for service 
connection for varicose veins of the right leg and that the 
veteran had not submitted evidence of a well-grounded claim 
for service connection for this condition, but VA regulations 
were recently revised to eliminate the requirement for the 
veteran to submit evidence of a well grounded claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ _, 114 Stat. 2096 (2000).  The Board finds that all 
relevant evidence has been obtained with regard to this claim 
and the claims discussed below and that no further assistance 
to the veteran is required to comply with VA's duty to assist 
him with regard to this claim or to the claims discussed in 
the subsequent sections of this decision.  38 U.S.C.A. 
§ 5107(a).  The Board also finds that there is no prejudice 
to the veteran in appellate consideration of this claim on 
the merits at this time without referral to the RO in order 
to provide the veteran with an appropriate supplemental 
statement of the case because a review of the record shows 
that he was provided with the appropriate legal criteria with 
regard to the establishment of service connection for a 
disability, that he has been notified of the status of the 
evidence and of the type of evidence he needs to support his 
claims, and that he is familiar with the applicable evidence 
and has argued the case on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection is in effect for dysthymic disorder with 
anxiety, currently rated as 70 percent disabling as noted 
below; varicose veins of the left leg, rated 40 percent; left 
knee strain, rated 10 percent; arthritis of the left knee, 
rated 10 percent; residuals of a muscle injury of the right 
hand, rated 10 percent; multiple surgical scars of the left 
thigh, knee, and leg, rated 10 percent; and scars of the 
right hand, rated zero percent.

Service medical records do not show the presence of varicose 
veins of the right leg.  The post-service medical records 
show that the veteran was seen and evaluated for various 
conditions in the 1980's, 1990's, and 2000.  The more salient 
medical reports with regard to the claims discussed in this 
appeal will be discussed in the appropriate sections of the 
Board's decision.

The post-service medical records do not show the presence of 
varicose veins of the right leg until the 1990's.  The first 
indication is a VA examination in 1992 showing a few, small 
varicosities on the mid-calf below the right knee.  At a VA 
medical examination in November 1996, the veteran had one 
single 3 millimeter posterior varicosity of the right lower 
extremity.  The examiner noted that there appeared to be 
minimal abnormality of the right lower extremity.  At a VA 
medical examination in January 1998, the veteran had several 
right calf superficial varicosities in the range of 4 
millimeters in size.  The post-service medical records do not 
link the veteran's varicosities of the right leg to an 
incident of service or to a service connected disability.

Statements from the veteran's daughter and wife are to the 
effect that he has had multiple medical problems since 
separation from service, and testimony from the veteran and 
his wife at a video conference before the undersigned in 
August 2000 is to the effect that the veteran has varicose 
veins of the right leg due to additional pressure placed on 
this extremity because of the varicose veins of the left leg, 
but this lay evidence is insufficient to support the claim 
for service connection for the varicose veins of the right 
leg based on medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran was notified at the 
hearing that medical evidence of causation was needed, but 
none has been offered.

After consideration of all the evidence, the Board finds that 
varicose veins of the right leg were not present in service 
or until the 1990's, and that this conditions is not causally 
related to an incident of service or to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for varicose veins of the right 
leg, and the claim is denied.




II.  Service Connection for Phlebitis of the Left Leg

Service medical records are negative for phlebitis.

A private medical report dated in December 1994 notes that 
the veteran had a history of several episodes of superficial 
phlebitis and chronic venous insufficiency of the left leg.  
It was noted that these conditions had required him to use 
support stockings and elevate the lower extremities when 
necessary.

The veteran underwent a VA medical examination in November 
1996.  The examiner noted that the veteran had varicose veins 
of the left leg without any significant phlebitis.

The veteran underwent a VA medical examination in October 
1997.  Phlebitis was not found and the examiner noted that 
there was no evidence of deep venous insufficiency of the 
left leg.

Statements from the veteran's wife and daughter were received 
in the 1990's.  These statements are to the effect that the 
veteran has had left leg problems since separation from 
service.

The veteran and his wife testified at a video conference in 
August 2000.  The testimony was to the effect that the 
veteran had phlebitis of the left leg after surgery for the 
varicose veins of this leg.

The service medical records do not show the presence of 
phlebitis of the left leg.  Nor do the post-service medical 
records show that the veteran currently has this disability.  
While a history of "several episodes of superficial 
phlebitis" of the left leg was noted in the private medical 
report dated in December 1994, the medical evidence does not 
show clinical findings of a chronic condition.  See 38 C.F.R. 
§ 3.303(b).  Nor is there evidence of post-phlebitic 
syndrome, a disability recognized in the Rating Schedule, at 
38 C.F.R. § 4.104, Diagnostic Code 7121, but not diagnosed in 
the record of this claim.  The Board notes the testimony to 
the effect that the veteran has phlebitis of the left leg, 
but this lay evidence is not sufficient to demonstrate the 
presence of a medical condition.  Espiritu, 2 Vet. App. 492.

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of chronic phlebitis of 
the left leg.  Hence, the preponderance of the evidence is 
against the claim for service connection for this disorder, 
and the claim is denied.  Nevertheless, it is clear from the 
record that the veteran has had episodes of superficial 
phlebitis.  Given the fact that varicose veins and post-
phlebitic syndrome are rated identically under Diagnostic 
Codes 7120 and 7121, and given the VA policy that phlebitis 
may occur as a complication of varicose veins, VA 
Adjudication Procedure Manual M21-1, Part 6, par. 11.19b, it 
is also clear that in this case any future episode of 
phlebitis of the left leg should be rated as part of the 
service-connected varicose vein condition of that leg.


III.  Entitlement to a Higher Rating for Dysthymic Disorder 
with Anxiety, Initially Assigned a 50 Percent Evaluation, 
Effective from November 1993

Private medical reports dated in October 1994 and March 1995 
show that the veteran had psychological problems. It was 
noted that the veteran had been depressed more days than not 
in the past 2 years.  It was noted that the veteran worried 
about his life, health, and family, that he was easily 
angered and made family life difficulty, and that he lacked 
self esteem making it difficulty for him to physically 
function.  It was noted that his ability to concentrated had 
diminished.  His Axis V diagnosis or GAF was reported as 55.

The veteran underwent a VA psychiatric examination in August 
1995.  He was alert and oriented.  He appeared angry and 
somewhat irritable.  There were no suicidal or homicidal 
ideations elicited.  His mood was that of anger and 
irritability and of depression.  Immediate recall and short 
term memory were fair.  Concentration was fair.  The Axis I 
diagnosis was dysthymia.  The highest GAF in the past year 
was reported as 65, and it was noted that it was 65 at the 
time of examination.

At a VA psychiatric examination in January 1996, the veteran 
was oriented in 3 spheres.  His mood was moderately dysphoric 
with insomnia, nightmares, anxiety, and anger.  He denied 
hallucinations or delusion and denied dangerous ideation.  
His memory was intact, but concentration was poor.  Judgment 
was not disturbed.  The Axis I diagnosis was dysthymic 
disorder with anxiety and anger.  The Axis V diagnosis was 
72.

The veteran underwent a VA psychiatric examination in 
November 1996.  He was alert, casually attired, and 
cooperative.  His affect was restricted.  His mood was 
dysphoric, anxious, worried, and he was very concerned about 
his condition.  He was not suicidal or homicidal.  He was 
oriented in 3 spheres.  Memory was not impaired.  Insight and 
judgment were adequate.  The Axis I disorder was mood 
disorder due to medical condition.  The Axis V or global 
assessment of functioning was 51.

The veteran underwent a VA psychiatric examination on October 
2, 1997.  It was noted that he had been married for about 10 
years and had a stepdaughter, age 18, and 2 children of his 
own, ages 13 and 12.  He reported working at the U.S. Post 
Office where he operated a copying machine and that he had 
been working there on and off for the past 13 years.  He was 
alert and oriented in 3 spheres.  His speech was very soft 
and monotonous.  There was no evidence of any formal thought 
disorder or psychosis.  His mood was depressed, moderately 
severely, and his affect was constricted but congruent to his 
mood and thoughts.  He was full of anxiety and worried about 
the difficulties in his life, such as an upcoming operation, 
financial problems, marital difficulties, wondering whether 
he would be able to work, and whether he would be able to do 
the things he used to do.  His outlook was hopeless.  He 
admitted to suicidal ideations without intent.  He had no 
homicidal thoughts.  The Axis I diagnosis was mood disorder 
due to medical condition, chronic, severe.  The GAF was 40 
currently and in the past year.  The examiner noted that the 
veteran was getting more and more depressed and possibly 
suicidal, nervous, demoralized, and dysfunctional due to his 
various longer chronic physical problems.

The veteran underwent a VA psychiatric examination in January 
1998.  He spoke in a stilted, halting manner, partially 
because of impaired concentration due to pain and partly due 
to depression.  He expressed no delusions or hallucinations, 
but he verbalized an intense and abnormal fear of losing his 
leg.  He had thrown objects at home and at his work site due 
to frustration.  He reported persistent suicidal ideas, but 
that he had no intention to act on them.  He maintained his 
personal hygiene without assistance and he was able to take 
care of himself.  He was fully oriented.  He had had episodes 
of panic with tightness of the chest, overwhelming anxiety, 
and fear of losing control.  Depression was continuous and 
severe.  He reported nightmares of events in service.  The 
Axis I diagnoses were dysthymic disorder, severe; and anxiety 
and depressive disorders, secondary to medical condition.  
The GAF (global assessment of functioning) was 30 currently, 
and 40 in the past year.  The examiner noted that the veteran 
had persistent depression, anxiety and fears, along with 
helplessness, worthlessness, and usefulness secondary to his 
service-connected leg condition.  It was noted that he was 
employed but functioning lower than potential due to 
depression and pain.  It was known that he had been give a 
modified assignment on his job at the Postal Service because 
his employer understood the nature of the veteran's medical 
and mental conditions and had made reasonable accommodations 
for him.

A statement from a supervisor of the veteran dated in June 
2000 is to the effect that the veteran had used most of his 
sick leave due to several knee and vascular problems.  

Statements from the veteran's wife and daughter were also 
received in the 1990's.  These statements are to the effect 
that the veteran had had various mental problems since 
separation from service.

The veteran testified at a hearing at the RO in 1997, and he 
and his wife testified before the undersigned in August 2000.  
The testimony is to the effect that the veteran is irritable 
and that he had problems getting along with people, and that 
his psychiatric disability was more severe than currently 
rated.


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

A 50 percent rating is warranted for dysthymic disorder with 
major depression where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility, 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activity resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9405.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9433, effective 
November 7, 1996, dysthymic disorder will be rated as 
follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

The reports of the veteran's psychiatric evaluations in the 
1990's show that he has psychiatric conditions, variously 
classified, but primarily manifested by anxiety and 
depression.  The evidence does not specifically attribute any 
of the psychiatric symptoms to a non-service-connected 
psychiatric condition.  Under the circumstances, the Board 
will consider all of the psychiatric manifestations as 
attributable to the service-connected dysthymic disorder with 
anxiety.

The reports of the veteran's psychiatric evaluations in the 
1990's reveal that the psychiatric disability has been 
manifested primarily by depression, constricted affect, 
anxiety, suicidal ideation, impaired concentration, 
irritability with angry outbursts, nightmares of events in 
service, and feelings of helplessness and worthlessness that 
have produced severe social and industrial impairment or 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood since the time of his VA psychiatric 
examination on October 2, 1997.  While the veteran is 
currently employed, he misses a lot of time from work due to 
medical and mental conditions and his employer has made 
accommodations for him at the workplace because of these 
medical and mental problems.

The evidence indicates that the veteran's GAF scores at the 
October 2, 1997 and January 1998 VA psychiatric examinations 
were 40 and 30, respectively.  A GAF of 40 is indicative of 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mod; and a GAF of 30 
is indicative of serious impairment in communication or 
judgment or inability to function in almost all areas.  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Third or Fourth Edition (DSM III 
or DSM IV) that is to be used in the evaluation of the 
veteran's mental disorder.  Richard v. Brown, 9 Vet. App. 93, 
97 (1997); 38 C.F.R. § 4.125, effective prior to or as of 
November 7, 1996.

After consideration of all the evidence, including the 
testimony, the Board finds that a 70 percent evaluation for 
the veteran's dysthymic disorder with anxiety under the 
criteria noted above, effective prior to or as of November 7, 
1996, would better represent the veteran's disability 
picture, effective from the time of his VA psychiatric 
examination on October 2, 1997.  The evidence, however, does 
not show psychiatric manifestations that produce total 
occupational and social impairment, such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupations 
or own name to support the assignment of a total rating for 
the psychiatric disability under the above noted regulatory 
criteria, effective prior to or as of November 7, 1996, at 
any time since the date of claim.  Prior to October 2, 1997, 
the evidence reveals that the veteran's psychiatric condition 
was manifested primarily by anxiety and depression that 
produced no more than considerable social and industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity.  The GAF's at VA psychiatric 
examinations before October 2, 1997, ranged from around 51 to 
72, indicating the presence of psychiatric symptoms that 
produced less impairment of social and industrial 
adaptability than those found at the time of the October 2, 
1997 VA psychiatric examination.

Hence, the evidence supports granting a higher rating of 
70 percent for the dysthymic disorder with anxiety, effective 
from October 2, 1997.  The preponderance of the evidence, 
however, is against the claim for a rating higher than 
50 percent for this disorder from the date of claim to 
October 2, 1997 or for a rating in excess of 70 percent for 
this disorder at any time since the date of claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Hence, the claim is 
granted in part, and denied in part, to the extent indicated.




IV.  Increased Evaluation for Varicose Veins of the Left Leg

The May 1981 RO rating decision granted service connection 
for varicose veins of the left leg.  A 10 percent rating was 
assigned for this condition under diagnostic code 7120, 
effective from April 1980.

A February 1986 RO rating decision increased the evaluation 
for the varicose veins of the left leg from 10 to 20 percent.  
This rating increase was effective from January 1986.

A private medical report shows that the veteran underwent 
left varicose vein stripping and ligation on October 19, 
1993.  The diagnosis was recurrent varicose veins of left leg 
with symptoms.

The veteran underwent a VA medical examination in August 
1995.  There was mild pedal edema on the left lower extremity 
with some varicosities and scars along the legs secondary to 
surgery.  No cords were appreciated.  There was bluish 
discoloration of the left leg.  There was no real tenderness 
elicited.  Otherwise, the left lower extremity was pink and 
warm.  No significant arterial insufficiency of the left 
lower extremity was found.  The diagnosis was varicosities 
that had required numerous therapy and venous stripping and 
sclerotherapy.  The examiner noted that the veteran 
experienced a significant amount of pain that was disabling 
for him.  

The veteran underwent a VA medical examination in November 
1996.  In the left thigh and calf there were a few medial 
varicosities in the 4-5 millimeter range that emptied readily 
with elevation.  In the calf there were multiple 
telangiectases and reticular veins less than 2 millimeter in 
size over the majority of the calf.  There were multiple 
well-healed surgical scars.  The diagnosis was recurrent 
varicose veins of the left lower extremity that may be 
symptomatic.  It was noted that there was no evidence of 
chronic deep venous insufficiency.

The veteran underwent a VA medical examination in October 
1997 to determine the severity of the varicose veins of the 
left leg.  There was no edema.  There were no open wounds or 
other lesions.  There were moderate recurrent superficial 
varicosities involving the medial thigh and calf that ranged 
from approximately 2 to 10 millimeters in size and emptied 
readily with elevation.  There was no tenderness in any of 
the regions.  The diagnosis was recurrent primary superficial 
varicosities of the left calf and thigh without evidence of 
venous insufficiency.


A private medical report shows that the veteran underwent 
left varicose vein stripping and ligation on October 24, 
1997.  The diagnosis was recurrent varicose veins, left leg, 
with symptoms.

The veteran testified at a hearing in December 1997.  The 
testimony was to the effect that the varicose veins of the 
left leg were more severe than rated.

The veteran underwent a VA medical examination in January 
1998 to determine the severity of the varicose veins of the 
left leg.  There were multiple well healed scars at the 
calf/knee region and thigh on the left lower extremity.  
There were multiple calf varicosities in the 2 to 3 
millimeter range that emptied readily.  There was no 
significant edema.  The diagnosis was mild small residual 
superficial varicosities, left calf and thigh, without 
evidence of deep venous insufficiency or arterial 
insufficiency.

Statements from the veteran's wife and daughter were received 
in the 1990's to the effect that the veteran had various 
medical problems since separation from service.  Various 
color photographs of the veteran's leg were also received in 
the 1990's showing the presence of varicose veins.

RO rating decisions in August 1996 and May 1998 increased the 
evaluation for the varicose veins of the left leg from 20 to 
40 percent, effective from May 1989; increased the rating 
from 40 to 100 percent under the provisions of 38 C.F.R. 
§ 4.30 (2000) based on surgery and convalescence, effective 
from October 19, 1993, and then resumed the 40 percent 
rating, effective from December 1993; increased the 
evaluation from 40 to 100 percent under the provisions of 
38 C.F.R. § 4.30, effective from October 24, 1997, and then 
resumed the 40 percent evaluation, effective from December 
1997.

The veteran and his wife testified before the undersigned in 
August 2000.  The testimony was to the effect that the 
varicose veins of the left leg required the veteran to wear 
stockings and were more severe than rated.

A 40 percent evaluation is warranted for severe unilateral 
varicose veins involving the superficial veins above and 
below the knees with involvement of the long saphenous vein, 
varicosities ranging over 2 centimeters in diameter, marked 
distortion and sacculation, edema, and episodes of 
ulceration, but with no involvement of the deep circulation.   
A 60 percent evaluation requires pronounced unilateral 
varicose veins with the findings of the severe condition 
described above and additional secondary involvement of the 
deep circulation, as demonstrated by Trendelenburg's and 
Perthes's tests, with ulceration and pigmentation.   
38 C.F.R. § 4.104, Code 7120, effective prior to January 12, 
1998.

The regulations for the evaluation of varicose veins were 
revised, effective January 12, 1998.  62 Fed. Reg. 65207-
65224 (January 12, 1998).  Under the revised regulations the 
criteria for the evaluation of varicose veins apply to a 
single extremity and, if the paired extremity is affected, 
the evaluation for each extremity will be separately 
determined and combined using the combined ratings table and 
the bilateral factor under 38 C.F.R. §§ 4.25 and 4.26.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Asymptomatic palpable or visible varicose veins warrant a 
zero percent evaluation.  A 20 percent evaluation requires 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
40 percent evaluation requires persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation requires massive board-like edema with 
constant pain at rest.  NOTE:  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine under 38 C.F.R. § 4.25, using the bilateral factor 
under 38 C.F.R. § 4.26.  38 C.F.R. § 4.104, Code 7120, 
effective as of January 12, 1998.  

The Board recognizes the statements from the veteran's wife 
and daughter with regard to the veteran having significant 
medical problems since separation from service, and the 
testimony of the veteran and his wife with regard to 
worsening varicose veins of the left leg, but the medical 
evidence shows that this condition is manifested primarily by 
multiple varicosities of the calf and thigh that produce no 
more than severe impairment.  The medical evidence does not 
show that the varicose veins are manifested by deep venous 
insufficiency, arterial insufficiency, ulceration, persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema in order to support an evaluation in excess of 
40 percent for this condition under the criteria of 
diagnostic code 7120, effective prior to or as of January 12, 
1998.

The preponderance of the evidence is against the claim for an 
increased evaluation for the varicose veins of the left leg, 
and the claim is denied.


V.  Increased Evaluations for Left Knee Strain with ACL 
Reconstruction and Partial Medial Meniscectomy, and Arthritis

The May 1981 RO rating decision granted service connection 
for left knee strain.  A zero percent rating was assigned for 
this condition under diagnostic code 5257, effective from 
April 1980.

The veteran underwent a VA medical examination in August 
1995.  He wore a brace on the left knee.  The examiner was 
unable to assess the instability of the left knee because the 
veteran was guarding this knee against pain.  There was no 
gross effusion.  There was tenderness.  Range of motion was 
from zero to 85 degrees.  A MRI (magnetic resonance imaging) 
reported showed a tear of the ACL with possible medial 
meniscal tear of the left knee.  

A private medical report shows that the veteran underwent 
endoscopic ACL reconstruction using patellar tendon autograft 
and partial medial meniscectomy of the left knee on September 
22, 1995.  The diagnosis was ACL insufficiency and medial 
meniscal tear of the left knee.

The August 1996 RO rating decision increased the evaluation 
for the left knee strain with ACL reconstruction and partial 
medial meniscectomy from zero to 20 percent, effective from 
February 1994; increased the rating from 20 to 100 percent 
under the provisions of 38 C.F.R. § 4.30, effective from 
September 22, 1995, and then resumed the 20 percent rating, 
effective from November 1995 under diagnostic code 5257.

The veteran underwent a VA examination of his left knee in 
March 1997. He ambulated with a slight antalgic gait.  There 
was no swelling, rubor, calor, effusion, or ecchymosis.  The 
surgical scars were healed and nontender.  Range of motion 
was from zero to 90 degrees.  There was no instability.  
There was slight tenderness to deep palpation over the medial 
and lateral joint lines.  No functional defects attributable 
to the left knee disorder were noted.  The diagnosis was 
status post left meniscectomy, ACL reconstruction, left knee.

The veteran underwent a VA examination of his left knee in 
September 1997.  He had an antalgic gait.  There was pain on 
patellofemoral compression of the left knee.  There was 
patellofemoral crepitus noted on range of motion.  There was 
no erythema or effusion of the left knee.  Range of motion 
was 5 to 115 degrees.  The diagnosis was status post history 
of ACL reconstruction, left knee and meniscectomy of the left 
knee with residuals of chronic knee pain and limitation of 
motion.

The veteran underwent VA medical examination in January 1998.  
He appeared to be in some distress and had difficulty in 
ambulating with left-sided antalgic gait.  He wore a knee 
brace.  There was minimal swelling and effusion.  Range of 
motion was from 5 to 90 degrees.  There was medial and 
lateral joint line tenderness to deep palpation with mild 
patellofemoral crepitus.  There was no evidence of gross 
instability.  The diagnosis was status post torn meniscus and 
ACL tear of the left knee.

A private medical report shows that a MRI of the veteran's 
left knee was taken in May 1999.  The impression was status 
post ACL reconstruction.  It was noted that there were 
osteoarthritic changes predominantly involving the medial 
compartment and to a lesser degree the intercondylar region 
and lateral compartment of the knee.  It was noted that there 
was probable cartilaginous defect within the lateral patella 
facet and maceration or perhaps surgical absence of much of 
the medial meniscus.

Statements from the veteran's wife and daughter were received 
in the 1990's.  This evidence is to the effect that the 
veteran had various medical problems since separation from 
service.

A March 2000 RO rating decision reduced the evaluation for 
left knee strain with ACL reconstruction and partial medial 
meniscectomy from 20 to 10 percent, effective from June 1998, 
and assigned a separate 10 percent rating for arthritis of 
the left knee under diagnostic code 5010, effective from June 
1998.

A VA report of the veteran's outpatient treatment in July 
2000 notes that he complained of left knee pain as well as 
pain in the low back and left hip.  Range of motion of the 
knee was limited due to pain.  Range of motion was from 10 to 
80 degrees.  

A private medical report dated in July 2000 shows that the 
veteran was evaluated for left knee pain, low back pain, and 
left lower extremity pain.  It was noted that left knee 
reflex was not elicited secondary to previous surgery.  There 
was decreased sensation to temperature and pin prick along 
the left knee area.  The impression was complaints of left 
knee and low back pain with radiculopathy.  It was noted that 
a MRI  showed disc desiccation and bulging in those areas and 
the examiner opined that the left knee problem would 
aggravate the low back problems.

A private medical report shows that the veteran was seen by a 
chiropractor in July 2000 .  There was tenderness of the left 
knee.  Range of motion of the left knee was from zero to 100 
degrees.  There was negative Lachman's test and anterior 
drawer of the left knee.  There was pain to palpation in the 
medial compartment of the left knee.  No significant 
neurological deficits of the left lower extremity was found.  
X-rays of the left knee revealed degenerative arthritis.  The 
veteran was advised to continue wearing a left knee brace for 
support.

The veteran and his wife testified at a video conference 
before the undersigned in August 2000.  The testimony was to 
the effect that the veteran wore a left knee brace and that 
his left knee condition was more severe than rated.

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.  With any form of arthritis, 
painful motion is an important factor.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The veteran testified to the effect that he wears a left knee 
brace and that his left knee conditions are more severe than 
currently rated.  The evidence shows that he wears a knee 
brace, but does not support the assignment of additional 
ratings for the left knee disorder or ratings higher than 
10 percent for the left knee stain with ACL reconstruction 
and partial medial meniscectomy and 10 percent for the 
arthritis of the left knee.

The medical evidence indicates that the veteran's left knee 
condition is manifested primarily by radiological findings of 
arthritis, painful motion, and limitation of motion.  The 
reports of the veteran's VA medical examinations in the 
1990's indicate that the limitation of motion of the left 
knee is essentially noncompensable under diagnostic code 5260 
or 5261.  However, a 10 percent rating may be assigned based 
on the noncompensable limitation of motion of the left knee 
or a major joint with X-ray evidence of arthritis under 
diagnostic code 5003.  A 10 percent rating for the left knee 
may also be assigned based on limitation of extension under 
5261 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 dealing with functional impairment due to 
pain, incoordination, weakness, and fatigability as required 
by the holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) because the report of 
the veteran's VA outpatient treatment in July 2000 indicates 
that extension was limited to 10 degrees due to the left knee 
pain.  Only one 10 percent evaluation for the left knee 
disorder may be assigned for the left knee arthritis based on 
limitation of motion.  38 C.F.R. § 4.14 (2000).

With regard to the other symptoms of the left knee 
disability, the private medical report of the veteran's 
evaluation in July 2000 indicates loss of left knee reflex 
due to previous surgery.  The overall evidence, however, does 
not show the presence of neurological deficits or other 
symptoms attributable to the ACL reconstruction or partial 
medial meniscectomy or frequent periods of locking, pain, and 
effusion of the left knee to support a separate 10 percent 
rating for the left knee condition under diagnostic code 5258 
or 5259.  Nor does the medical evidence show instability of 
the left knee, but it does show that the veteran was advised 
to keep on using a left knee brace, indicating some 
instability of the knee.  Hence, a 10 percent rating is 
warranted for the left knee disorder under diagnostic code 
5257, but no more.

After consideration of all the evidence, the Board finds that 
the assignment of two 10 percent ratings for the left knee 
disorder, one for arthritis of the left knee under diagnostic 
code 5003 and one for instability of the left knee under 
diagnostic code 5257, best represents the veteran's 
disability picture.  The preponderance of the evidence is 
against the claim for ratings in excess of these two 
10 percent ratings for the left knee condition, for the 
assignment of additional disability ratings for the left knee 
condition or for the assignment of a rating in excess of 
20 percent for the left knee condition rated as one 
disability prior to June 1998.  Hence, the claim for higher 
ratings for the left knee conditions is denied.


VI.  Increased Evaluation for Residuals of an Injury to the 
Right Hand

The May 1981 RO rating decision granted service connection 
for residuals of fracture of the 5th metacarpal of the right 
hand.  A zero percent evaluation was assigned under 
diagnostic code 5227, effective from April 1980.  The 
zero percent evaluation remained unchanged until a May 1998 
RO rating decision increased it to 10 percent under 
diagnostic code 5309, effective from September 1996.

The veteran underwent a VA medical examination in March 1997.  
The right hand resting attitude was normal.  There was no 
swelling, redness, increased temperature, ecchymosis, scar 
formation, ulceration or deformity.  Range of motion of the 
fingers was satisfactory.  Range of motion of the right wrist 
was extension to 70 degrees, flexion to 80 degrees, ulnar 
deviation to 40 degrees, and radial deviation to 20 degrees.  
There was no evidence of any significant deformity about the 
fifth finger.  The veteran complained of pain and discomfort 
on deep palpation over the entire 5th metacarpal.  There was 
no false motion or crepitus and no significant angular 
deformity.  X-rays of the right hand revealed evidence of old 
fracture of the 5th metacarpal shaft.  The diagnosis was 
fracture of 5th metacarpal of the right hand.

The veteran testified at a hearing in December 1997.  He 
stated that he had a weak right hand grip.

The veteran underwent a VA medical examination in January 
1998.  The resting attitude appeared normal.  There was a 
slight degree of swelling over the fifth finger with 
tenderness.  There was no false motion or crepitus over the 
fifth metacarpal.  There was weakness of grip strength of the 
right hand.  Range of motion of the fingers was restricted 
and the tips of the fingers fairly approximated the median 
transverse fold of the palm.  The veteran had hand pain with 
any attempt at range of motion of the wrist.  Extension of 
the right wrist was to 50 degrees, flexion to 70 degrees, 
ulnar deviation to 30 degrees, and radial deviation to 10 
degrees.  The diagnosis was status post fracture of the fifth 
metacarpal of the right hand.  The examiner opined that the 
veteran's right hand pain was related to his service-
connected right hand injury.

The veteran and his wife testified at a video conference 
before the undersigned in August 2000.  The testimony was to 
the effect that the veteran had right hand pain and 
difficulty making a fist that caused functional impairment.  
The veteran stated that he was right-handed.

With regard to the right 5th finger disorder, favorable or 
unfavorable ankylosis of the little finger of either hand 
warrants a noncompensable evaluation.  Extremely unfavorable 
ankylosis will be rated as amputation under the provisions of 
diagnostic code 5156.  Ankylosis is considered to be 
extremely unfavorable when all of the joints of the finger 
are in extension or in extreme flexion.  38 C.F.R. § 4.71a, 
Code 5227, note (1) above code 5220.  Under this criteria, 
the evidence in this case does not support the assignment of 
a compensable evaluation for the residuals of fracture of the 
5th metacarpal of the right hand.

The evidence, however, indicates that the veteran has right 
hand pain that causes a weak hand grip, difficulty in making 
a fist, and limitation of motion of the right wrist.  The RO 
rated these problems analogous to a muscle injury and 
assigned a 10 percent evaluation for these manifestations 
under diagnostic code 5309.  The Board finds that the 
provisions of diagnostic code 5307 rather than 5309 better 
reflect the veteran's disability picture because Muscle Group 
VII effects flexion of the wrist and fingers, and/or the 
provisions of diagnostic code 5215.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5215.  38 C.F.R. § 4.20 (2000).

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

The limitation of the veteran's right wrist noted on the 
reports of his VA medical examinations in 1997 and 1998 do 
not support the assignment of a 10 percent rating for the 
right wrist impairment under diagnostic code 5215 even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
because the examiner who conducted the January 1998 VA 
medical examination considered the effects of pain in 
determining the range of motion of the right wrist.

The evidence shows that the veteran is right-handed.  A 
noncompensable evaluation is warranted for slight injury to 
Muscle Group VII (muscles arising from the internal condyle 
of the humerus) of the dominant upper extremity.  A 
10 percent rating requires moderate injury.  A 30 percent 
evaluation is warranted for moderately severe injury and a 
40 percent evaluation requires severe injury.  38 C.F.R. 
§ 4.73, Code 5307.  The criteria for the evaluation of muscle 
injuries were revised, effective from July 3, 1997.  62 Fed. 
Reg. 30235-30240 (June 3, 1997).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran is applied.  
Karnas, 1 Vet. App. 308.  With regard to diagnostic code 
5307, there was no change in the regulatory criteria. 

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.


The veteran's testimony indicates that he has pain of the 
right hand and difficulty making a fist.  This evidence is 
corroborated by the medical evidence that shows he has 
noncompensable limitation of motion of the right wrist and 
fingers, painful motion of the hand, and a weak hand grip.  
The overall evidence indicates that the residuals of fracture 
of the right 5th metacarpal are manifested by these symptoms 
and warrant a 10 percent rating based on impairment analogous 
to impairment caused by a moderate muscle injury of the right 
hand under diagnostic code 5308 with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The evidence does 
not show manifestations of the right hand injury that 
produces impairment analogous to moderately severe muscle 
injury of the right hand.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an increased 
evaluation for residuals of a right hand injury.  Hence, the 
claim is denied.

Since the preponderance of the evidence is against the claims 
for service connection for varicose veins of the right leg 
and chronic phlebitis of the left leg, a rating in excess of 
50 percent for the dysthymic disorder with anxiety from the 
date of claim to October 2, 1997 and for a rating in excess 
of 70 percent at any time from the date of claim, a rating in 
excess of 40 percent for the varicose veins of the left leg, 
ratings in excess of 10 percent for the left knee strain and 
arthritis, and a rating in excess of 10 percent for the 
residuals of a muscle injury to the right hand, the benefit 
of the doubt doctrine is not for application with regard to 
these matters.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

1. Service connection for varicose veins of the right leg is 
denied.

2. Service connection for chronic phlebitis of the left leg 
is denied, but acute episodes of superficial phlebitis are 
to be considered manifestations of the service-connected 
varicose veins.

3. An increased evaluation of 70 percent for dysthymic 
disorder with anxiety, effective from October 2, 1997, is 
granted; an evaluation in excess of 50 percent for 
dysthymic disorder with anxiety from the date of claim to 
October 2, 1997 and an evaluation in excess of 70 percent 
for this disorder at any time since the date of claim are 
denied.

4. An increased evaluation for varicose veins of the left leg 
is denied.



5. Increased evaluations for left knee strain with ACL 
reconstruction and partial medial meniscectomy and 
arthritis of the left knee are denied.

6. An increased evaluation for residuals of an injury to the 
right hand is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

